Per Curiam.

The respondent was admitted to practice by this court on March 27, 1957. On February 28, 1975 the petitioner received a notice of respondent’s disbarment, along with three separate certified orders of disbarment which were entered in the Superior Court of DeKalb County, State of Georgia, together with a copy of the record of the proceedings upon which those orders of disbarment were based.
The three Georgia matters involved, inter alia: breach of a stipulation; neglect of a legal matter; failure to refund or account for money held in a fiduciary capacity; failure to file a timely answer; failure to protect the interests of a client; misleading a client; and withholding books and records from a client.
By order dated January 6, 1977, made pursuant to subdivision 6 of section 90 of the Judiciary Law, petitioner was directed to serve respondent by substituted service. Pursuant thereto respondent was served on January 21, 1977 by letter addressed to his last known address and on January 27, 1977 *43by publication. Respondent defaulted in filing any defense or a demand for a hearing pursuant to the rules of this court (see 22 NYCRR 691.3 [c]).
The respondent is adjudged guilty of serious professional misconduct. He is therefore disbarred from the further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.